THE DECISION ON A REHEARING OF THIS CASE.
Bullard. J.,
delivered the opinion of the court.
In this case a rehearing was granted, on the ground that this court had been misled as to the date of the note sued on by a mistake in the copy. It now appears that the note was endorsed during the existence of the firm of Du Bertrand, Douming & Co., it being dated on the 7th of March instead of May. The question therefore to be decided is whether the notice of protest was sufficient
It is insisted by the defendants counsel, that after the dissolution of a commercial partnership, each partner is entitled to a separate notice of protest. We think that most of the reasoning and authorities employed in the first opinion delivered in this case, will still apply under this new aspert of it. Nott & Co. now appear as having had a transaction with the firm and there is no evidence of notice to them of its dis *685solution. Can a dissolution not notified to them impair any of the obligations of the partners towards them, which arose during the existence of the partnership ? we think not. If the notice would then have heen good, it should be considered sufficient now, even supposing that notice was not given separately to each partner. The engagement on the part of the endorsers was, that if the note was not paid at maturity, they on proof of demand of the maker and due notice to them, would pay the amount of the note. The endorsement was in fact equivalent to the drawing of a new bill. Until notification of the dissolution, the'plaintiff had a right to regard the firm as still in existence as to the demand and notice.
Before °[ “e thpa“ersh“p uL^^Totesfto of the fn-mis no-
endol.s. ™ld"lh fsfnag0“‘° JodráwingTiew til" ¿ndoramS™ ofXaiin",untn™tification of its dissolution to tho holder of the note, he has a right to regard it as still tL8dSia “and notloe of Protost-
But the notary certifies that he gave notice to the endorsers respectively in writing. The expression used leaves it rather doubtful whether Douming had notice personally whether the notice to the firm was handed to some other partner of the house. Under the circumstances of the case x we do not consider it material.
The judgment heretofore rendered must be set aside. And it is further ordered, adjudged and decreed, that the judgment of the Parish Court be reversed, and that the plaintiffs recover of the defendant E. Douming, one thousand four hundred dollars with interest at five per cent from the 4th of January 1834, and costs of both courts.